       Case 2:18-cv-00366-NJB-JVM Document 74 Filed 10/10/19 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA

 DAVID HEINTZ                                                         CIVIL ACTION


 VERSUS                                                               CASE NO. 18-366


 ARTHUR LAWSON, et al.                                                SECTION: “G”(1)

                                             ORDER

        The Court having been advised that the parties have firmly agreed upon a compromise,1

        IT IS HEREBY ORDERED that this action be and is hereby dismissed without costs and

without prejudice to the right, upon good cause shown within sixty days, to reopen the action if

settlement is not consummated. The Court retains jurisdiction to enforce the compromise agreed

upon by the parties.

        IT IS FURTHER ORDERED that the parties be directed to file an appropriate order of

dismissal as soon as the settlement documents are executed. If no motion to reopen is filed, the

case is officially closed and the Clerk of Court shall be relieved of responsibility of sending out

further notices in this matter.

        Counsel are reminded that, if witnesses have been subpoenaed, every witness must be

notified by counsel not to appear.

        NEW ORLEANS, LOUISIANA, this 10th
                                     ____ day of October, 2019.



                                                       _________________________________
                                                       NANNETTE JOLIVETTE BROWN
                                                       CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT


        1
            See correspondence.
        Case 2:18-cv-00366-NJB-JVM Document 74 Filed 10/10/19 Page 2 of 2

                    LEONARD L. LEVENSON & ASSOCIATES
                                  A PROFESSIONAL LAW CORPORATION




LEONARD L. LEVENSON *                 424 GRAVIER STREET           TELEPHONE (504) 586-0066
                                          FIRST FLOOR              FACSIMILE    (504) 586-0079
      ___________                    NEW ORLEANS 70130

COLLEEN BOYLE GANNON                                               *A PROFESSIONAL LAW CORPORATION
CHRISTIAN W. HELMKE
DONNA R. BARRIOS


October 7, 2019

Chief Judge Nannette Jolivette Brown            VIA E-MAILefile-Brown@laed.uscourts.gov
U.S. District Court for the Eastern District of Louisiana
Section “G”
500 Poydras Street - Room C205
New Orleans, LA 70130

Re:     David Heinz v. Arthur Lawson, et al
        No. 18-00366 - Sec. “NJB” - Mag “JVM”

Dear Chief Judge Brown:

We are enrolled in these proceedings on behalf of the defendant, Chief Arthur Lawson.
Please be advised that the captioned case has settled in full as a result of a continued
settlement conference with U.S. Mag. Judge Janis van Meerveld, subject only to the
approval of the Gretna City Council. The case was fixed for trial on November 4, 2019.

We respectfully request that the case be removed from the Court’s trial docket and the
appropriate order be entered by the Court.

Thank you for your kind attention and cooperation.

Sincerely,

/s/ Leonard L. Levenson

LEONARD L. LEVENSON

LLL/mmi

cc:     Steven M. Mauterer (Via E-Mail: smauterer@beeverslaw.com)
        Shayna Beevers Morvant (Via E-Mail;slbeevers@beeverslaw.com)
        Corey J. Hebert (Via E-Mail: corey@thompsonlawbr.com)
        Charlotte C. McDaniel McGehee (Via E-Mail: charoltte@mcdanielmcgehee.com)
        Seth M. Dornier (Via E-Mail: sDornier@dornierlaw.com)
